In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00102-CR




              IN RE JAMIE LEE BLEDSOE




             Original Mandamus Proceeding




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                    MEMORANDUM OPINION

        Jamie Lee Bledsoe, proceeding pro se, has filed a petition for a writ of mandamus. Upon

reading Bledsoe’s petition, we infer that he is complaining of a ruling in the trial court denying

Bledsoe’s request for habeas corpus relief.1 Bledsoe has failed to provide this Court with any

record upon which the relief he requests could be granted.

        While Bledsoe has filed copies of several documents, we find nothing in the record to

establish that he has asked the trial court for any relief. The relator is obligated to “provid[e] this

Court with a sufficient record to establish his right to mandamus relief.” Walker v. Packer, 827

S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Hence, there is nothing this Court could

compel the trial court to do. Further, if we were to infer that Relator seeks continued review of

discretionary matters already presented and decided in his past direct appeal and habeas corpus

proceedings, mandamus is not an appropriate vehicle.

        We deny the relief sought.




                                                        Charles van Cleef
                                                        Justice

Date Submitted:           August 3, 2022
Date Decided:             August 4, 2022

Do Not Publish



1
 Bledsoe’s petition says he “received a ‘white card’ from the Court of Criminal Appeals, where they dismissed the
writ [of habeas corpus] without written order.” Again, Bledsoe has provided no documents to substantiate these
assertions.
                                                       2